Citation Nr: 0126315	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Whether a request for waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) non-service-connected 
death pension in the amount of $11,240.00 was timely 
submitted.




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel





INTRODUCTION

The veteran had active service from July 1945 to August 1946.  
He died in October 1982.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 determination of the VA 
Committee on Waivers and Compromises (Committee).  In May 
2001, the Board remanded the matter to the RO for further 
development.  The case was returned to the Board in September 
2001.


REMAND

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtors control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

In the instant case, VA alleges that it:  1) notified the 
appellant in a January 6, 1999, letter that her pension 
benefits were being terminated due to a change in income, and 
2) notified her in a January 22, 1999, letter of the 
requisite time limit (180 days) within which she could 
request a waiver of indebtedness.  The claims file includes a 
copy of the January 6, 1999, letter, but does not contain a 
copy of the January 22, 1999, letter.

The appellant alleges non-receipt of the January 22, 1999, 
notification letter.  Evidence on file includes:
An October 1998 annotation which is to 
the effect that an earlier due process 
letter had not, in fact, been released.  
A facsimile, dated on March 2, 2000, sent 
by the appellant's daughter to VA 
(initially requesting a waiver of 
overpayment) was apparently sent in 
response to a prior communication she had 
with VA; however, there is no memorandum 
on file documenting the occurrence and 
nature of this previous communication.  
A computer screen printout dated on June 
9, 2000, apparently notes that waiver 
rights were sent on March 16, 1999.
A notation of repayment of the debt 
starting on July 15, 1999.  

Given the aforementioned, the Board finds that it is 
reasonable to conclude that this is not the average case, and 
that further evidentiary development is required prior to 
appellate review.  (The Board notes this in response to the 
VA Form 119 dated June 6, 2001.)  In essence, the file 
contains some indicia that there was communication with the 
VA prior to the reported waiver request.  

The Board's remand directives were not fulfilled by the RO; 
and this case must be remanded.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain a 
copy of the January 22, 1999, letter, 
which was sent to the appellant informing 
her of the amount of her debt and the 
time limit in which to request a waiver; 
this copy should be associated with the 
claims folder.

2.  The RO should determine whether there 
is an outstanding debt file located in 
another office (such as the Debt 
Management Center in St. Paul, 
Minnesota).  If so, a copy of this file, 
including all correspondence (e.g. VA 
Forms 119s --Report of Contacts), should 
be obtained and associated with the 
current claims folder.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


